Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This office action is in response to communication filed 11/18/22. 
Response to Amendment
	The examiner acknowledges the amendment of claims 21,25,35,36,40, the addition of claims 41-46, and the cancellation of  claims 1-20,23,28,33,37-39 and the addition of claims 21-40.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-27,29-32,34-36,and 40-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-22,24, 41-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirano et al US Patent 6184979 in view of Carlson et al. US Patent Application Publication 20050055130 and further in view of Holloway et al. US Patent Application Publication 20060041655 and further in view of Gamal US Patent Application Publication 20060107539.

      Regarding claim 21-22,41-43, Hirano teaches a construction tool, comprising:

a tool body (fig. 2); and

a power source(col. 4 lines 56-57);

wherein the construction tool is configured to receive a command signal from a remote device (col. 4 line 65-col. 5 line 5). Hirano teaches a control panel on the tool body (control panel is provided on the front of the tool, fig. 3, col. 4 lines 43-55). Hirano teaches the construction tool is manually portable (the tool is move to worksite (col. 1 lines 17-40). Hirano teaches the power source comprises a battery pack (col. 4 lines 56-57). Hirano is silent on teaching the command signal is encrypted and the command signal includes a unique identifier. Carlson al. in an analogous art teaches encrypting the command signal transmitted from a remote control (paragraph 020)and the remote control signal include identifying information (paragraph 020). Carlson is not specific in teaching the identifying information is an unique identifier for identifying the remote control the device receiving the remote control signal is configured to verify the unique identifier. Holloway et al.in an analogous art teaches the remote control signal include a unique identifier for identifying the transmitter and the device receiving the remote control signal is configured to verify the unique identifier (paragraph 0365-0367) and teaches the unique identifier comprises a prepended, postpended, or imbedded code (paragraph 0366). Holloway teaches a button on a control panel and teaches an LED on the control panel wherein the LED is configured to be selectively illuminated and periodically blink (paragraph 054). Hirano in view of Carlson in view of Holloway is silent on teaching altering a parameter related to speed in response to the command signal. Gamal in an analogous art teaches altering a parameter related to speed in response to the command signal (paragraph 046) and teaches the laser generator is configured to rotate about an axis (paragraph 046).
	It would have been obvious to one of ordinary skill in the art to modify the system of Hirano as disclosed by Carlson in view of Holloway at the time of the invention because such modification improves the security of the apparatus and ensure that only authorized remote control devices are allow to control the apparatus and the altering a parameter related to speed in response to the command signal provide for a more adaptable working tool that is capable of adjusting to various environmental conditions. 
	Regarding claim 24, Hirano teaches the construction tool comprises a laser generator which is configured to emit a laser beam in a horizontal plane with respect to the ground surface (col. 1 lines 41-46).

Claim 25-27, 29,34-36,40,44-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirano et al US Patent 6184979  view of Holloway et al. US Patent Application Publication 20060041655 and further in view of Gamal US Patent Application Publication 20060107539.

      Regarding claims 25-27,29,34,36,40,44, and 46, Hirano teaches a construction tool, comprising:

a tool body (fig. 2); and

a power source(col. 4 lines 56-57);

wherein the construction tool is configured to receive a command signal from a remote device (col. 4 line 65-col. 5 line 5). Hirano teaches a control panel on the tool body (control panel is provided on the front of the tool, fig. 3, col. 4 lines 43-55). Hirano teaches the construction tool is manually portable (the tool is move to worksite (col. 1 lines 17-40). Hirano teaches the power source comprises a battery pack (col. 4 lines 56-57). Hirano is silent on teaching the command signal the command signal includes a unique identifier.  Holloway et al.in an analogous art teaches the remote control signal include a unique identifier for identifying the transmitter and the device receiving the remote control signal is configured to verify the unique identifier (paragraph 0365-0367) and teaches the unique identifier comprises a prepended, postpended, or imbedded code (paragraph 0366). Holloway teaches the host device memory store the unique identifier by programming the memory of the host device  with the unique identifier of the remote control (paragraph 0366). Hirano view of Holloway is silent on teaching altering a parameter related to speed in response to the command signal. Gamal in an analogous art teaches altering a parameter related to speed in response to the command signal (paragraph 046) and teaches the laser generator is configured to rotate about an axis (paragraph 046).

	It would have been obvious to one of ordinary skill in the art to modify the system of Hirano as disclosed by Holloway at the time of the invention because such modification improves the security of the apparatus and ensure that only authorized remote control devices are allow to control the apparatus and the altering a parameter related to speed in response to the command signal provide for a more adaptable working tool that is capable of adjusting to various environmental conditions. 
         Regarding claims 35 and 45, Hirano teaches the construction tool comprises a laser generator which is configured to emit a laser beam in a horizontal plane with respect to the ground surface (col. 1 lines 41-46).

	
Claim 30-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Hirano et al US Patent 6184979 in view of Holloway et al. US Patent Application Publication 20060041655 and further in view of Paradiso et al. US Patent Application Publication 20070013523.  


           Regarding claims 30-32, Hirano is silent on teaching the construction tool include a low power consumption sleep mode. Paradisco in an analogous art teaches an electronic device that include a low power sleep mode, is operable to receive the command signal in the sleep state, is operable to manually locally receive a command during the sleep state (paragraph 012).   

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirano in view of Holloway as disclosed by Paradisco because such modification represent improvement over the system Scanlon and provide a power saving means. 












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683